Title: From George Washington to Tobias Lear, 26 June 1791
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon June 26th 1791.

This is the eve of my departure for George town, & being Sunday, ought to have been a day of rest; but it is not so with me, either from company, or business; the latter, occasioned by a constant succession of company during the whole of last week: wch obliged me to postpone many matters until this day, which ought, & but for that reason, would have been done in the course of it—Such time as I have been able to spend in my study to day, has been employed in sorting of the Letters & Papers which have been recd since I left Charleston—part of which I enclose, because my travelling writing desk will not contain them.
I have but little leizure to say much in this letter, if much (as I expect soon to be in Philadelphia) was necessary. I presume all the letters which had been sent to Taylors ferry, and other places have got to me—but that you may judge, the following is a list of them.
April—3d 5th 10th 15th 17th 24th
May—1st 8th 15th 22d 29th
June—5th 12th 19th 
 
What my stay at Georgetown may be, is at present beyond my ken—I go there prepared to proceed, and shall make Herculas take the Waggon box in place of Paris. From that place, so soon as I shall be able to decide on the day of my departure from it, and the rout, I will inform you, or Mrs Washington thereof. I think it was a duty you owed Mrs Lear, your mother, to meet her at New York, for the purpose of accompanying her to Philadelphia. If she is still in that city I request my respects may be presented to her. The last Post came without the Commissions promised in the P.S. to your letter of the 19th or any letter from you—my best wishes attend Mrs Lear &ca and I am Your sincere friend and affecte Servant

Go: Washington

